DETAILED ACTION

This Office Action is in response to the Request for Continued Examination filed 6/13/2022.  Claims 2, 5-7, 12, 14, 16-22, 24, and 26 have been canceled.  Claims 1, 3-4, 8-11, 13, 15, 23, 25, and 27 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.
Regarding claim 1, this claim has been amended that state that the handover is “from a source base station supporting a first Radio Access Technology (RAT) to a target base station supporting a second RAT”.  Applicant argues that previously cited Mildh et al. Van der Velde et al. and Jin et al. do not disclose, teach, or in any way suggest the subject matter of claim 1 as amended.  The Examiner respectfully disagrees.  
First, regarding claim 1, Applicant argues that Van der Velde et al. does not teach the amended limitation regarding a source base station supporting a first Radio Access Technology (RAT) and a target base station supporting a second RAT.  While this may be true, the argument is moot since the primary reference, Mildh et al., already teaches the claimed handover from a source base station supporting a first Radio Access Technology (RAT) to a target base station supporting a second RAT.  Specifically, Mildh et al. teaches a wireless device being handed over to a base station in a first radio access network (RAN) using a first radio access technology (RAT) from a base station in a second RAN using a second RAT (See the abstract and page 5 paragraph 78 of Mildh et al.).  Thus, since Mildh et al. already discloses handover between base stations supporting different RATs, the secondary references Van der Velde et al. and Jin et al. do not need to remedy any deficiency of the primary reference regarding this amended claim limitation.
Next, regarding claim 1, Applicant argues Mildh et al. Van der Velde et al. and Jin et al. fail to teach “determining, from the second RRC message, that a configuration type is a delta configuration” and “based on the determining that the configuration type is the delta configuration, keeping the first Packet Data Convergence Protocol entity”.  The Examiner respectfully disagrees, as this limitation is shown in the previous rejections to be rendered obvious based on the teachings of Van der Velde et al., and no specific arguments have been made regarding why the cited sections of Van der Velde et al. might not render obvious this limitation.  Specifically Van der Velde et al. teaches an RRC Connection Reconfiguration message indicating that a configuration is a delta configuration, wherein a PDCP configuration for a PDCP entity continues after reconfiguration, i.e. is kept (See page 10 paragraphs 198-201, page 11 paragraph 211, and Figure 8 of Van der Velde et al.).  Thus, it is still believed that this limitation is rendered obvious in view of these teachings of Van der Velde et al.
Further, regarding claim 1, Applicant argues Jin et al. fails to cure the deficiency of Mildh et al. and Van der Velde et al. regarding the claim limitation “keeping… the first Service Data Adaptation Protocol entity”.  The Examiner respectfully disagrees.  Specifically, Applicant argues that the cited paragraph 148 of Jin et al. describes a UE in an idle mode performing an RRC connection establishment process, which is not a handover by a user equipment from a source base station supporting a first Radio Access Technology (RAT) to a target base station supporting a second RAT.  As shown above, Mildh et al. already teaches an inter-RAT handover being performed.  Thus, it is not necessary for Jin et al. to also teach such an inter-RAT handover, since the primary reference already discloses the amended claim limitation.  Also, although the section of paragraph 148 does describe an RRC connection establishment process, this is not the only section of Jin et al. cited in the rejection.  For example paragraph 312 of Jin et al. describes a process of a handover that occurs after a RRC connection has been established wherein a delta configuration is indicated such that previously stored configuration information should be applied after a handover.  Paragraph 149 teaches that such configuration information includes an SDAP configuration, such that in conjunction with the teachings of paragraph 312, when a handover occurs and a delta configuration is indicated, the previously stored configuration, i.e. a previously stored SDAP configuration, is maintained.  Thus, it is still believed that the cite sections of Jin et al. render obvious the claimed “keeping… the first Service Data Adaptation Protocol entity”.
Therefore, the rejection of claim 1 based on the teachings of Mildh et al., Van der Velde et al., and Jin et al. is maintained.
Regarding claim 11, this claim has been amended to include language similar to that of the amended language of claim 1.  Applicants arguments regarding the amendment to claim 11 are the same as those regarding the amended language of claim 1.  Thus, rejection of this claim based on the previously cited prior art is maintained for the same reasons as described above.
Regarding claim 23, this claim has been amended to include language similar to that of the amended language of claim 1.  Applicants arguments regarding the amendment to claim 23 are the same as those regarding the amended language of claim 1.  Thus, rejection of this claim based on the previously cited prior art is maintained for the same reasons as described above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mildh et al. (U.S. Publication US 2019/0150037 A1) in view of Van der Velde et al. (U.S. Publication US 2017/0222876 A1).
With respect to claims 11 and 23, Mildh et al. discloses a user equipment comprising one or more transceivers, a processor, and a memory comprising instructions for a handover manager executable by the processor to configured the user equipment to perform a method of handover from a source base station to a target base station (See the abstract, pages 5-6 paragraphs 99-102, and Figures 4 and 6 of Mildh et al. for reference to a wireless device that may be a UE comprising transceiver circuitry, processors, and a memory storing a computer program executable to cause the UE to perform a handover from a source base station to a target base station).  Mildh et al. also discloses communicating with the source base station using a first Radio Access Technology (RAT), a Medium Access Control entity, a Radio Link Control entity, and a first Packet Data Convergence Protocol entity (See the abstract, pages 1-2 paragraphs 12-15, page 5 paragraph 78, and Figures 2 and 4 of Mildh et al. for reference to the UE communicating with a source base station that may operate according to a first RAT using each of a MAC entity, RLC entity, and a PDCP entity).  Mildh et al. further discloses receiving a first Radio Resource Control message from the source base station, the first Radio Resource Control message including a second Radio Resource Control message for the handover to a target base station that uses a second RAT (See the abstract, page 2 paragraph 30, page 3 paragraph 34, page 5 paragraphs 78-85, and Figure 4 of Mildh et al. for reference to the UE receiving a an RRC Connection Reconfiguration message, which is a first RRC message, including an indication of a configuration that should be used, wherein the indication is a second RRC message, for the handover to the target base station that may operate according to a different second RAT).  Mildh et al. also discloses in response to the receiving the first Radio Resource Control message or the second Radio Resource Control message, releasing the Medium Access Control entity and the Radio Link Control entity (See page 2 paragraph 30 and Figure 4 of Mildh et al. for reference to the UE detaching from the old, i.e. source, cell and synchronizing to the new cell in response to receiving the RRC Connection Reconfiguration message, wherein the process is performed according to the 3GPP TS 36.300 standard, wherein it is known that the process or detaching from a cell includes releasing both MAC and RLC entity connections with the cell).  Mildh et al. further discloses determining a configuration type from an indication of a configuration type included in the second Radio Resource Control message (See page 5 paragraphs 79-85 of Mildh et al. for reference determining the configuration type of the handover based on a configuration indicated in the RRC message).  Mildh et al. does not specifically disclose determining that the configuration type is a delta configuration; and based on the determining that the configuration type is the delta configuration, keep the first Packet Data Convergence Protocol entity, transmit an RRCConnectionConfiguratrionComplete message, and communicate with the target base station using the first Packet Data Convergence Protocol entity.  However, Van der Velde et al., in the field of communications, teaches an RRC Connection Reconfiguration message indicating that a configuration is a delta configuration, wherein a PDCP configuration for a PDCP entity continues after reconfiguration, i.e. is kept (See page 10 paragraphs 198-201, page 11 paragraph 211, and Figure 8 of Van der Velde et al.).  Van der Velde et al. also teaches in response to receiving an RRC Connection Reconfiguration message, a UE transmitting an RRC Connection Reconfiguration Complete message to an eNB (See page 11 paragraph 212 and Figure 8 of Van der Velde et al.).  This message is equivalent to the claimed RRCConnectionConfigurationComplete since it has the same purpose of indicating to a network that the configuration has been received and applied at the UE.  Maintaining a PDCP configuration according to a delta configuration has the advantage of allowing a current PDCP entity to be maintained after a reconfiguration.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Van der Velde et al., to combine maintaining a PDCP configuration according to a delta configuration, as suggested by Van der Velde et al., with the system and method of Mildh et al., with the motivation being to allow a current PDCP entity to be maintained after a reconfiguration.
With respect to claim 15, Mildh et al. discloses further comprising the user equipment: disconnecting from the source base station (See page 2 paragraph 30 and Figure 4 of Mildh et al. for reference to the UE detaching from the old cell, i.e. the source base station).
With respect to claim 27, as shown above with respect to claims 11 and 23, Van der Velde et al. renders obvious keeping a PDCP entity in response to determining a delta configuration.  Mildh et al. further teaches disconnecting from the source base station as a part of the handover process (See page 2 paragraph 30, page 5 paragraphs 79-80, and Figure 4 of Mildh et al. for reference to detaching from the old cell and synchronizing to the new cell as a part of the handover process).

Claims 1, 3-4, 8-10, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mildh et al. in view of Van der Velde et al., and in further view of Jin et al. (U.S. Publication US 2020/0178113 A1).
With respect to claim 1, Mildh et al. discloses a method to perform a handover from a source base station supporting a first Radio Access Technology (RAT) to a target base station supporting a second RAT (See the abstract, page 5 paragraph 78, pages 5-6 paragraphs 99-102, and Figures 4 and 6 of Mildh et al. for reference to a wireless device that may be a UE comprising transceiver circuitry, processors, and a memory storing a computer program executable to cause the UE to perform a handover from a source base station that may operate according to a first RAT to a target base station that may operate according to a different second RAT).  Mildh et al. also discloses communicating with the source base station using a Medium Access Control entity, a Radio Link Control entity, and a first Packet Data Convergence Protocol entity (See pages 1-2 paragraphs 12-15 and Figures 2 and 4 of Mildh et al. for reference to the UE communicating with a source base station using each of a MAC entity, RLC entity, and a PDCP entity).  Mildh et al. further discloses receiving a first Radio Resource Control message from the source base station, the first Radio Resource Control message including a second Radio Resource Control message for the handover to the target base station (See page 2 paragraph 30, page 3 paragraph 34, page 5 paragraphs 79-85, and Figure 4 of Mildh et al. for reference to the UE receiving a an RRC Connection Reconfiguration message, which is a first RRC message, including mobility control information with an indication that a specific configuration should be used, wherein the mobility control information with this indication is a second RRC message, for the handover to the target base station).  Mildh et al. also discloses in response to the receiving the first Radio Resource Control message or the second Radio Resource Control message, releasing the Medium Access Control entity and the Radio Link Control entity (See page 2 paragraph 30 and Figure 4 of Mildh et al. for reference to the UE detaching from the old, i.e. source, cell and synchronizing to the new cell in response to receiving the RRC Connection Reconfiguration message, wherein the process is performed according to the 3GPP TS 36.300 standard, wherein it is known that the process or detaching from a cell includes releasing both MAC and RLC entity connections with the cell).  Mildh et al. does not specifically disclose determining, from the second RRC message, that the configuration type is a delta configuration; and based on the determining that the configuration type is the delta configuration, keeping the first Packet Data Convergence Protocol entity.  However, Van der Velde et al., in the field of communications, teaches an RRC Connection Reconfiguration message indicating that a configuration is a delta configuration, wherein a PDCP configuration for a PDCP entity continues after reconfiguration, i.e. is kept (See page 10 paragraphs 198-201, page 11 paragraph 211, and Figure 8 of Van der Velde et al.).  Maintaining a PDCP configuration according to a delta configuration has the advantage of allowing a current PDCP entity to be maintained after a reconfiguration.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Van der Velde et al., to combine using maintaining a PDCP configuration according to a delta configuration, as suggested by Van der Velde et al., with the system and method of Mildh et al., with the motivation being to allow a current PDCP entity to be maintained after a reconfiguration.  Although Van der Velde et al. teaches a PDCP entity configuration continuing, i.e. is kept, in response to receiving a delta configuration, the combination of Mildh et al. and Van der Velde et al. does not specifically teach that a first Service Data Adaptation Protocol entity is also kept.  Jin et al., in the field of communications, teaches that an SDAP layer entity may also be configured in order to process QoS for flows (See page 6 paragraphs 137-143 of Jin et al.), wherein RRC messaging may indicate SDAP configuration information in addition to PDCP configuration information (See page 7 paragraph 149 of Jin et al.), and wherein when a control message indicates a delta configuration not including configuration information, i.e. SRB configuration information, corresponding to the SDAP, then the SRB is configured applying the stored configuration, i.e. the a previously RRC configuration may be maintained, wherein Jin et al. teaches that the previous RRC configuration may include an SDAP entity configuration (See page 7 paragraph 149 of Jin et al. that teaches RRC configuration information including SDAP configuration and page 17 paragraph 312 of Jin et al. towards the end of paragraph 312 that teaches where a delta configuration indicating that previously stored configuration information should be applied).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Jin et al., that a delta configuration could also be used to indicate that a previously configured SDAP entity is kept in addition to a PDCP entity, as suggested by Jin et al., within the system and method of Mildh et al., with the motivation being to indicate continued use of a SDAP entity for the purposes of allowing QoS processing for flow.
With respect to claim 3, as shown above in the rejection of claim 1, Van der Velde et al. renders obvious performing a handover according to an indicated delta configuration.  Van der Velde et al. also transmitting an RRCConnectionConfigurationComplete message; and communicating with the target base station using the first Packet Data Convergence Protocol entity (See page 10 paragraphs 198-201, page 11 paragraph 212, and Figure 8 of Van der Velde et al. for reference to transmitting an RRC Connection Reconfiguration Complete message, which is an equivalent of the claimed RRCConnectionConfigurationComplete message, and for reference to a PDCP configuration for a PDCP entity continues after reconfiguration, i.e. such that communication is continued using the first PDCP entity, based on the configuration type being a delta configuration).  Thus, this claim is rendered obvious for the same reasons as applied above to claim 1.
With respect to claim 4, Mildh et al. discloses disconnecting from the source base station (See page 2 paragraph 30 and Figure 4 of Mildh et al. for reference to the UE detaching from the old, i.e. source, cell).
With respect to claim 8, Mildh et al. discloses wherein the first Radio Resource Control message is an RRCConnectionReconfiguration message (See page 2 paragraph 30, page 5 paragraph 79-85, and Figure 4 of Mildh et al. for reference to the first RRC message being a RRC Connection Reconfiguration message).
With respect to claim 9, Mildh et al. discloses wherein an indication of a configuration type is a fullConfig field in the RRCConnectionReconfiguration message (See page 2 paragraph 30, page 5 paragraph 79-85, and Figure 4 of Mildh et al. for reference to the indication of a configuration type, i.e. a full configuration, being carried within the RRC Connection Reconfiguration message).
	With respect to claim 10, Mildh et al. discloses, wherein the source base station is a fifth-generation new radio base station, and wherein the target base station is an Evolved Universal Terrestrial Radio Access base station (See page 1 paragraphs 2-3, page 4 paragraphs 66-67 of Mildh et al. for reference to embodiments wherein the source base station is a NR base station and the target base station is an LTE base station, i.e. an EUTRAN base station).
With respect to claims 13 and 25, Mildh et al. discloses wherein the target base station is connected to a fifth-generation core network (See page 4 paragraph 59-60 page 6 paragraphs 104-114, and Figure 7 of Mildh et al. for reference to an embodiment wherein the target base station is a NR base station, i.e. a base station connected to a 5th generation core network).  Mildh et al. also discloses the method further comprising the user equipment: communicating with the source base station using the Medium Access Control entity, the Radio Link Control entity, and the first Packet Data Convergence Protocol entity (See pages 1-2 paragraphs 12-15 and Figures 2 and 4 of Mildh et al. for reference to the UE communicating with a source base station using each of a MAC entity, RLC entity, and a PDCP entity).  As shown above with respect to the rejection of claim 1, Jin et al. renders obvious using a SDAP entity in order to perform QoS processes for flows.  Thus, this claim is rendered obvious for the same reasons as applied above to claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461